Brock, J.
The main contention of the appellants is that claimant was working for his father who was an independent contractor, and that neither claimant nor his father were employees of Vance Butler, Jr., at the time of the accident. The evidence was conflicting. A finding of fact by the Industrial Commission, if supported by competent evidence, is binding on the Superior Court Judge who reviews the case, and is likewise binding on this Court on appeal. Pardue v. Tire Co., 260 N.C. 413, 132 S.E. 2d 747.
The appellants’ assignments of error to Judge Clark’s judgment do not help us in locating what is complained of. Appellants’ assignment of error No. 3 is illustrative:
“3. The Court erred in overruling defendants’ exception and Assignment of Error #3, reading as follows:
Finding of Fact No. 6 (adopted by the Full Commission) is erroneous for that it is not supported by the evidence. To the said Finding of Fact, these defendants except and assign error.
Exception No. 3 (Rp. 23); Exception No. 30 (Rp. 33).”
The reference to Rp. 23 merely refers us to the page where Exception No. 3 appears as an appeal entry; nowhere are we shown where Finding of Fact No. 6 appears. The reference to Rp. 33 merely *584refers us to the page where Exception No. 30 appears as an appeal entry; again, we do not know to what page of the Record it refers.
Assignments of error of this nature are of no help to us. In order to determine what appellant means we must search through the award of the hearing commissioner; the award of the full commission; and the judgment of the Superior Court.
Nevertheless, we have carefully read the transcripts of the hearings, and we are of the opinion that there is competent evidence to support the findings of fact as amended by the full commission and as amended by Judge Clark. We hold that the findings of fact support the conclusions of law, and the conclusions support the award of the full commission. The judgment appealed from is
Affirmed.
Mallard, C.J., and Parker, J., concur.